EXHIBIT 10.32

 

ANACOR PHARMACEUTICALS, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT

GRANT NOTICE
2010 EQUITY INCENTIVE PLAN

 

Anacor Pharmaceuticals, Inc. (the “Company”) hereby awards to Participant the
number of restricted stock units (“RSUs”) set forth below (the “Award”). The
Award is subject to all of the terms and conditions as set forth in this Notice,
the 2010 Equity Incentive Plan (the “Plan”) and the Restricted Stock Unit
Agreement (the “Award Agreement”), both of which are attached hereto and
incorporated herein in their entirety.  Capitalized terms not explicitly defined
herein but defined in the Plan or the Award Agreement will have the same
definitions as in the Plan or the Award Agreement.  In the event of any conflict
between the terms of the Award and the Plan, the terms of the Plan will control.

 

Participant:

 

Date of Grant:

 

Vesting Commencement Date:

 

Number of RSUs:

 

 

Vesting Schedule:

Each installment of RSUs that vests hereunder is a “separate payment” for
purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

 

Issuance Schedule:

Subject to any change on a Capitalization Adjustment, one share of Common Stock
will be issued for each RSU which vests at the time set forth in Section 6 of
the Award Agreement.

 

Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement, the Plan and the stock plan prospectus for this Plan.  As of the Date
of Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the
Plan set forth the entire understanding between Participant and the Company
regarding the Award and supersede all prior oral and written agreements on the
terms of the Award, with the exception, if applicable, of (i) the written
employment agreement or offer letter agreement entered into between the Company
and Participant specifying the terms that should govern this Award, and (ii) any
compensation recovery policy that is adopted by the Company or is otherwise
required by applicable law. By accepting this Award, you consent to receive Plan
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.

 

ANACOR PHARMACEUTICALS, INC.

 

PARTICIPANT:

 

 

 

By:

 

 

 

 

Signature

 

Signature

 

 

 

Title:

 

 

Date:

 

 

 

 

 

 

Date:

 

 

 

 

ATTACHMENTS:          Award Agreement, 2010 Equity Incentive Plan

 

--------------------------------------------------------------------------------


 

ANACOR PHARMACEUTICALS, INC.
2010 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Award Agreement Grant Notice (the “Grant
Notice”) and this Restricted Stock Unit Award Agreement (the “Agreement”) and in
consideration of your services, Anacor Pharmaceuticals, Inc. (the “Company”) has
awarded you a Restricted Stock Unit award (the “Award”) under its 2010 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units indicated
in the Grant Notice.  Capitalized terms not explicitly defined in this Agreement
or in the Grant Notice but defined in the Plan will have the same definitions as
in the Plan.  In the event of any conflict between the terms in this Agreement
and the Plan, the terms of the Plan will control.

 

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

 

1.                                      GRANT OF THE AWARD.  This Award
represents your right to be issued on a future date one share of the Company’s
Common Stock for each Restricted Stock Unit that vests.  As of the Date of
Grant, the Company will credit to a bookkeeping account maintained by the
Company for your benefit (the “Account”) the number of Restricted Stock Units
subject to the Award.  This Award was granted in consideration of your services
to the Company.  Except as otherwise provided herein, you will not be required
to make any payment to the Company (other than past and future services to the
Company) with respect to your receipt of the Award, the vesting of the
Restricted Stock Units or the delivery of the Common Stock to be issued in
respect of the Award.

 

2.                                      VESTING.  Your Restricted Stock Units
will vest as provided in the Grant Notice.  Vesting will cease upon the
termination of your Continuous Service.  Upon such termination of your
Continuous Service, the Restricted Stock Units credited to the Account that were
not vested on the date of such termination will be forfeited at no cost to the
Company and you will have no further right, title or interest in such Restricted
Stock Units or the shares of Common Stock to be issued in respect of such
portion of the Award.

 

3.                                      NUMBER OF RESTRICTED STOCK UNITS &
SHARES OF COMMON STOCK.

 

(a)                                 The Restricted Stock Units subject to your
Award will be adjusted for Capitalization Adjustments, as provided in the Plan.

 

(b)                                 Any additional Restricted Stock Units and
any shares, cash or other property that become subject to the Award pursuant to
this Section 3 will be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award.

 

1

--------------------------------------------------------------------------------


 

(c)                                  No fractional shares or rights for
fractional shares of Common Stock will be created pursuant to this Section 3. 
Any fraction of a share will be rounded down to the nearest whole share.

 

4.                                      SECURITIES LAW COMPLIANCE.  You will not
be issued any Common Stock underlying the Restricted Stock Units or other shares
with respect to your Restricted Stock Units unless either (i) the shares are
registered under the Securities Act, or (ii) the Company has determined that
such issuance would be exempt from the registration requirements of the
Securities Act. Your Award also must comply with other applicable laws and
regulations governing the Award, and you will not receive shares underlying your
Restricted Stock Units if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

 

5.                                      TRANSFER RESTRICTIONS.  Your Award is
not transferable, except by will or by the laws of descent and distribution.  In
addition to any other limitation on transfer created by applicable securities
laws, you agree not to assign, hypothecate, donate, encumber or otherwise
dispose of any interest in any of the shares of Common Stock subject to the
Award until the shares are issued to you in accordance with Section 6 of this
Agreement.  After the shares have been issued to you, you are free to assign,
hypothecate, donate, encumber or otherwise dispose of any interest in such
shares provided that any such actions are in compliance with the provisions
herein, any applicable Company policies (including, but not limited to, insider
trading and window period policies) and applicable securities laws. 
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock to which you were entitled at the time of your death pursuant to
this Agreement.

 

6.                                      DATE OF ISSUANCE.

 

(a)                                 The issuance of shares in respect of the
Restricted Stock Units is intended to comply with Treasury Regulation
Section 1.409A-1(b)(4) and will be construed and administered in such a manner.

 

(b)                                 Subject to the satisfaction of the
withholding obligations set forth in Section 13 of this Agreement, in the event
one or more Restricted Stock Units vests, the Company will issue to you, on the
applicable vesting date, one share of Common Stock for each Restricted Stock
Unit that vests and such issuance date is referred to as the “Original Issuance
Date.” If the Original Issuance Date falls on a date that is not a business day,
delivery will instead occur on the next following business day. However, if
(i) the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established Company-approved 10b5-1 trading plan), and (ii) the Company elects,
prior to the Original Issuance Date, (1) not to satisfy the Withholding Taxes
described in Section 13 by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, (2) not
to permit you to enter into a “same day sale” commitment with a

 

2

--------------------------------------------------------------------------------


 

broker-dealer pursuant to Section 13 of this Agreement (including but not
limited to a commitment under a previously established Company-approved 10b5-1
trading plan) and (3) not to permit you to pay your Withholding Taxes in cash,
then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulation Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the year following the year in which
the shares of Common Stock under this Award are no longer subject to a
“substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d).

 

7.                                      DIVIDENDS.  You will receive no benefit
or adjustment to your Restricted Stock Units with respect to any cash dividend,
stock dividend or other distribution except as provided in the Plan with respect
to a Capitalization Adjustment.

 

8.                                      RIGHT OF FIRST REFUSAL.  Shares of
Common Stock issued in respect of your Award are subject to any right of first
refusal that may be described in the Company’s bylaws in effect at such time the
Company elects to exercise its right.  The Company’s right of first refusal
shall expire on the first date upon which any security of the Company is listed
(or approved for listing) upon notice of issuance on a national securities
exchange or quotation system.

 

9.                                      RIGHT OF REPURCHASE.  To the extent
provided in the Company’s bylaws in effect at such time the Company elects to
exercise its right, the Company shall have the right to repurchase all or any
part of the shares of Common Stock you are issued in respect of your Award.

 

10.                               RESTRICTIVE LEGENDS.  The Common Stock issued
with respect to your Restricted Stock Units will be endorsed with appropriate
legends determined by the Company.

 

11.                               MARKET STAND-OFF AGREEMENT.  By accepting your
Award, you agree that upon receipt of the Common Stock in respect of your award
the Award you shall not sell, dispose of, transfer, make any short sale of,
grant any option for the purchase of, or enter into any hedging or similar
transaction with the same economic effect as a sale with respect to any shares
of Common Stock or other securities of the Company held by you, for a period of
one hundred eighty (180) days following the effective date of a registration
statement of the Company filed under the Securities Act or such longer period as
the underwriters or the Company will request to facilitate compliance with FINRA
Rule 2711 or NYSE Member Rule 472 or any successor or similar rule or regulation
(the “Lock-Up Period”); provided, however, that nothing contained in this
section shall prevent the exercise of a repurchase option, if any, in favor of
the Company during the Lock-Up Period.  You further agree to execute and deliver
such other agreements as may be reasonably requested by the Company or the
underwriters that are consistent with the foregoing or that are necessary to
give further effect thereto.  In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to your shares of
Common Stock until the end of such period.  You also agree that any transferee
of any shares of Common Stock (or other securities) of the Company held by you
will be bound by this Section 11.  The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 11 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.

 

3

--------------------------------------------------------------------------------


 

12.                               AWARD NOT A SERVICE CONTRACT.

 

(a)                                 Your Continuous Service is not for any
specified term and may be terminated by you or by the Company or an Affiliate at
any time, for any reason, with or without cause and with or without notice. 
Nothing in this Agreement (including, but not limited to, the vesting of your
Restricted Stock Units or the issuance of the shares subject to your Restricted
Stock Units), the Plan or any covenant of good faith and fair dealing that may
be found implicit in this Agreement or the Plan shall:  (i) confer upon you any
right to continue in the employ or service of, or affiliation with, the Company
or an Affiliate; (ii) constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (iii) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (iv) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

 

(b)                                 By accepting this Award, you acknowledge and
agree that the right to continue vesting in the Award pursuant to the vesting
schedule provided in the Grant Notice is earned only by continuing as an
employee, director or consultant at the will of the Company (not through the act
of being hired, being granted this Award or any other award or benefit) and that
the Company has the right to reorganize, sell, spin-out or otherwise restructure
one or more of its businesses or Affiliates at any time or from time to time, as
it deems appropriate (a “reorganization”).  You further acknowledge and agree
that such a reorganization could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Agreement, including but not limited to,
the termination of the right to continue vesting in the Award.  You further
acknowledge and agree that this Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Agreement, for any period, or at all, and
shall not interfere in any way with your right or the Company’s right to
terminate your Continuous Service at any time, with or without cause and with or
without notice.

 

13.                               WITHHOLDING OBLIGATIONS.

 

(a)                                 On each vesting date, and on or before the
time you receive a distribution of the shares underlying your Restricted Stock
Units, and at any other time as reasonably requested by the Company in
accordance with applicable tax laws, you agree to make adequate provision for
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that arise in connection
with your Award (the “Withholding Taxes”).  Specifically, the Company or an
Affiliate may, in its sole discretion, satisfy all or any portion of the
Withholding Taxes relating to your Award by any of the following means or by a
combination of such means: (i) withholding from any compensation

 

4

--------------------------------------------------------------------------------


 

otherwise payable to you by the Company or an Affiliate; (ii) causing you to
tender a cash payment; or (iii) permitting or requiring you to enter into a
“same day sale” commitment with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares to be delivered in connection
with your Restricted Stock Units to satisfy the Withholding Taxes and whereby
the FINRA Dealer irrevocably commits to forward the proceeds necessary to
satisfy the Withholding Taxes directly to the Company and/or its Affiliates;
provided, however, that the number of such shares of Common Stock so withheld
will not exceed the amount necessary to satisfy the Company’s required tax
withholding obligations using the minimum statutory withholding rates for
federal, state, local and foreign tax purposes, including payroll taxes, that
are applicable to supplemental taxable income.

 

(b)                                 Unless the Withholding Taxes of the Company
and/or any Affiliate are satisfied, the Company will have no obligation to
deliver to you any Common Stock.

 

(c)                                  In the event the Company’s obligation to
withhold arises prior to the delivery to you of Common Stock or it is determined
after the delivery of Common Stock to you that the amount of the Company’s
withholding obligation was greater than the amount withheld by the Company, you
agree to indemnify and hold the Company harmless from any failure by the Company
to withhold the proper amount.

 

14.                               UNSECURED OBLIGATION.  Your Award is unfunded,
and as a holder of vested Restricted Stock Units, you will be considered an
unsecured creditor of the Company with respect to the Company’s obligation, if
any, to issue shares or other property pursuant to this Agreement.  You will not
have voting or any other rights as a stockholder of the Company with respect to
the shares to be issued pursuant to this Agreement until such shares are issued
to you.  Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company.  Nothing contained in this Agreement, and no action
taken pursuant to its provisions, will create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

 

15.                               NOTICES.  Any notices provided for in this
Agreement or the Plan will be given in writing (including electronically) and
will be deemed effectively given upon receipt or, in the case of notices
delivered by the Company to you, five days after deposit in the United States
mail, postage prepaid, addressed to you at the last address you provided to the
Company.  The Company may, in its sole discretion, decide to deliver any
documents related to participation in the Plan and this Award by electronic
means or to request your consent to participate in the Plan by electronic
means.  By accepting this Award, you consent to receive such documents by
electronic delivery and to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

 

16.                               GOVERNING PLAN DOCUMENT.  Your Award is
subject to all the provisions of the Plan, the provisions of which are hereby
made a part of your Award, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  Except as expressly provided in this Agreement,
in the event of any conflict between the provisions of your Award and those of
the Plan, the provisions of the Plan will control. In addition, your Award (and
any compensation paid or

 

5

--------------------------------------------------------------------------------


 

shares issued under your Award) is subject to recoupment in accordance with The
Dodd—Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.

 

17.                               SEVERABILITY.  If all or any part of this
Agreement or the Plan is declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity will not invalidate any
portion of this Agreement or the Plan not declared to be unlawful or invalid.
Any Section of this Agreement (or part of such a Section) so declared to be
unlawful or invalid shall, if possible, be construed in a manner which will give
effect to the terms of such Section or part of a Section to the fullest extent
possible while remaining lawful and valid.

 

18.                               EFFECT ON OTHER EMPLOYEE BENEFIT PLANS.  The
value of the Award subject to this Agreement will not be included as
compensation, earnings, salaries, or other similar terms used when calculating
the Employee’s benefits under any employee benefit plan sponsored by the Company
or any Affiliate, except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

 

19.                               AMENDMENT.  This Agreement may not be
modified, amended or terminated except by an instrument in writing, signed by
you and by a duly authorized representative of the Company. Notwithstanding the
foregoing, this Agreement may be amended solely by the Board by a writing which
specifically states that it is amending this Agreement, so long as a copy of
such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Board reserves the right to change,
by written notice to you, the provisions of this Agreement in any way it may
deem necessary or advisable to carry out the purpose of the grant as a result of
any change in applicable laws or regulations or any future law, regulation,
ruling, or judicial decision, provided that any such change shall be applicable
only to rights relating to that portion of the Award which is then subject to
restrictions as provided herein.

 

20.                               COMPLIANCE WITH SECTION 409A OF THE CODE. 
This Award is intended to comply with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4).  However, if this Award fails to
satisfy the requirements of the short-term deferral rule and is otherwise not
exempt from, and therefore deemed to be deferred compensation subject to,
Section 409A of the Code, and if you are a “Specified Employee” (within the
meaning set forth Section 409A(a)(2)(B)(i) of the Code) as of the date of your
separation from service (within the meaning of Treasury Regulation
Section 1.409A-1(h)), then the issuance of any shares that would otherwise be
made upon the date of the separation from service or within the first six months
thereafter will not be made on the originally scheduled dates and will instead
be issued in a lump sum on the date that is six months and one day after the
date of the separation from service, with the balance of the shares issued
thereafter in accordance with the original vesting and issuance schedule set
forth above, but if and only if such delay in the issuance of the shares is
necessary to avoid the imposition of taxation on you in respect of the shares
under Section 409A of the Code.  Each installment of shares that vests is a
“separate payment” for purposes of Treasury Regulation Section 1.409A-2(b)(2).

 

6

--------------------------------------------------------------------------------


 

21.                               NO OBLIGATION TO MINIMIZE TAXES.  The Company
has no duty or obligation to minimize the tax consequences to you of this Award
and will not be liable to you for any adverse tax consequences to you arising in
connection with this Award.  You are hereby advised to consult with your own
personal tax, financial and/or legal advisors regarding the tax consequences of
this Award and by signing the Grant Notice, you have agreed that you have done
so or knowingly and voluntarily declined to do so.

 

22.                               MISCELLANEOUS.

 

(a)                                 The rights and obligations of the Company
under your Award will be transferable to any one or more persons or entities,
and all covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns.

 

(b)                                 You agree upon request to execute any
further documents or instruments necessary or desirable in the sole
determination of the Company to carry out the purposes or intent of your Award.

 

(c)                                  You acknowledge and agree that you have
reviewed your Award in its entirety, have had an opportunity to obtain the
advice of counsel prior to executing and accepting your Award, and fully
understand all provisions of your Award.

 

(d)                                 This Agreement will be subject to all
applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

(e)                                  All obligations of the Company under the
Plan and this Agreement will be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

*                                        
*                                         *

 

This Restricted Stock Unit Agreement will be deemed to be signed by you upon the
signing by you of the Restricted Stock Unit Grant Notice to which it is
attached.

 

7

--------------------------------------------------------------------------------